Citation Nr: 0825678	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  98-04 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Whether a June 1995 rating decision that denied service 
connection for a back condition contained clear and 
unmistakable error (CUE).

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disability.

3.  Entitlement to service connection for a bilateral foot 
disability.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for psychiatric 
disability, other than PTSD, as secondary to service-
connected disabilities of both knees.

6.  Entitlement to a rating in excess of 10 percent for 
chondromalacia with moderate laxity of the right knee (right 
knee disability).

7.  Entitlement to a separate compensable rating for limited 
flexion of the right knee.

8.  Entitlement to a rating in excess of 10 percent for 
chondromalacia with moderate laxity of the left knee (left 
knee disability).

9.  Entitlement to a separate, compensable rating for limited 
flexion of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to February 
1984.

This appeal came to the Board of Veterans' Appeals (Board) 
originally on appeal from an August 1997 rating decision in 
which the RO denied service connection for a bilateral foot 
disability and determined that no new and material evidence 
had been presented to reopen a claim for service connection 
for a back condition.  The veteran submitted a notice of 
disagreement (NOD) in December 1997; and the RO issued a 
statement of the case (SOC) in February 1998.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in March 1998.  The RO issued a 
supplemental SOC (SSOC) in October 2001.

In written argument in a November 1996 memorandum, the 
veteran's representative expressed disagreement with the June 
1995 rating decision that denied service connection for a 
back condition, contending that the RO's decision was clearly 
and unmistakably erroneous (CUE).  In an August 1997 rating 
decision, the RO denied the claim for CUE.  In December 1997, 
the veteran filed an NOD with that decision; however, no SOC 
issued with regard to that issue prior to December 2002.

In May 2002, the veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO; a copy of the 
transcript is in the record.

In December 2002, the Board remanded the case to the RO via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional notice and development and for the issuance of an 
SOC with regard to the CUE claim.  See 38 C.F.R. § 19.29 
(2002); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
In this remand, the Board noted that the petition to reopen a 
claim for a back disability based on new and material 
evidence is "inextricably intertwined" with the veteran's 
CUE claim, inasmuch as a grant of the veteran's CUE claim 
could render the question of new and material evidence to 
reopen the claim for a back disability moot.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
"inextricably intertwined" when a decision on one issue would 
have a "significant impact" on a veteran's claim for the 
second issue).  

Subsequently, the RO issued an SOC addressing the CUE claim 
in January 2003; and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in February 2003.  The RO issued SSOCs continuing the denial 
of issues 2 and 3 above and continuing the denial of the 
first three issues in November 2005 and September 2007, 
respectively.

In a May 2005 rating decision, the RO denied the veteran's 
claims for ratings in excess of 10 percent for his right and 
left knee disabilities and for service connection for PTSD, 
and for a mental (psychiatric) disorder other than PTSD, as 
secondary to his service-connected right and left knee 
disabilities.  The veteran submitted an NOD in December 2005; 
and the RO issued an SOC in May 2006.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in June 2006.  The RO issued an SSOC in 
August 2007.

In January 2008, the veteran withdrew his request of a 
videoconference hearing before the Board.  See 38 C.F.R. 
§ 20.704 (2007).

The Board's decision addressing each matter on appeal except 
for the claim for  service connection for a bilateral foot 
disability, is set forth below.  The claim for service 
connection for a bilateral foot disability is addressed in 
the remand following the order; this matter is, again, being 
remanded to the RO via the AMC, in Washington, DC.   VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each matter herein decided has been accomplished.

2.  In an unappealed June 1995 rating decision, the RO, inter 
alia, denied service connection for a back condition.

3.  At the time of the June 1995 rating decision, in an 
uncontroverted opinion, a November 1994 VA spine examiner 
expressed that the veteran's back condition was aggravated by 
his service-connected knee condition and, as such, the June 
1995 rating decision involved undebatable error which, had it 
not been made, would have manifestly changed the outcome of 
that decision with regard to the claimed back disability.

4.  Because of the finding of CUE in the June 1995 rating 
decision, and the resulting revision of that decision to 
grant service connection for a back disability as if the June 
1995 rating decision had never been rendered, there remains 
no factual or legal question for the Board to decide on the 
separately appealed issue of whether new and material 
evidence has been presented to reopen a claim for service 
connection for a back disability.

5.  Competent and persuasive medical evidence establishes 
that the veteran does not meet the criteria for a diagnosis 
of PTSD.  

6.  Competent and persuasive medical evidence establishes 
that the veteran has psychiatric disability, other than PTSD, 
as secondary to service-connected disabilities of both knees.

7.  The veteran's right knee disability's manifested by 
objective evidence of no more than moderate instability; the 
veteran also has arthritis with flexion limited effectively 
limited  to 45 degrees due to pain and other factors, and 
normal extension.

8.  The veteran's left knee disability is manifested by 
objective evidence of no more than moderate instability; the 
veteran also has arthritis with flexion effectively limited 
to 45 degrees due to pain and other factors, and normal 
extension.


CONCLUSIONS OF LAW

1.  The June 1995 rating decision denying service connection 
for a back condition was clearly and unmistakably erroneous, 
and should be reversed to reflect a grant of service 
connection for a back disability.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105 (2007).

2.  Because of the Board's finding of CUE in the June 1995 
rating decision, and the resulting revision of that decision 
that results in a grant of service connection for a back 
disability, the separately appealed issue of whether new and 
material evidence has been presented to reopen a claim for 
service connection for a back disability is rendered moot.  
38 U.S.C.A. § 7104(a) (West 2002).

3.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2007). 

4.  The criteria for service connection for chronic 
adjustment disorder with depression and anxiety, as secondary 
to service-connected disabilities of both knees, are met.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).

5.  The criteria for a 20 percent rating for chondromalacia 
with moderate laxity, of the right knee are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5257 (2007).

6.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for a separate 10 percent rating for arthritis 
resulting in limited flexion of the right knee are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5260 (2007).

7.  The criteria for a 20 percent rating for chondromalacia 
with moderate laxity of the left knee are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5257 (2007).

8.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for a separate 10 percent rating for arthritis 
resulting in limited flexion of the left knee are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5260 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. 
§ 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

More recently, in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the United States Court of Appeals for Veterans 
Claims (Court) held that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate an 
increased rating claim: (1) the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

Initially, as indicated above, here, the veteran's petition 
to reopen a claim for a back disability based on new and 
material evidence turns on the question of whether there was 
CUE in the June 1995 denial of service connection for a back 
condition.  Given the parameters of the law surrounding CUE 
claims (as explained in more detail below), the duties to 
notify and assist imposed by the VCAA are not applicable 
where CUE is claimed, in Board decisions (see Livesay v. 
Principi, 15 Vet. App. 165 (2001)), or in RO decisions (see 
Parker v. Principi, 15 Vet. App. 407 (2002)).  As noted in 
Livesay, CUE claims are not conventional appeals, but rather 
are requests for revision of previous decisions.  A claim 
based on CUE is fundamentally different from any other kind 
of action in the VA adjudicative process.  A litigant 
alleging CUE is not pursuing a claim for benefits, but rather 
is collaterally attacking a final decision.  Livesay, 15 Vet. 
App. at 178-79.  Moreover, that litigant has the burden of 
establishing such error on the basis of the evidence then of 
record.  Id.  

Moreover, in  view of the Board's favorable resolution of the 
CUE claim-which renders the question of new and material 
evidence to reopen the claim for a back disability moot-as 
well as the favorable disposition of the claim for service 
connection for psychiatric disability other than PTSD, 
discussion of any VA notification or development duties owed 
the veteran in connection with these matters is unnecessary.  

As regards the remaining claims herein decided, the Board 
notes that, in a February 2005 pre-rating letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the service connection 
claims herein decided..  This letter also informed the 
veteran of what information and evidence must be submitted by 
the veteran and what information and evidence would be 
obtained by VA.  This letter specifically informed the 
veteran to submit any evidence in his possession pertinent to 
the claims.  The May 2005 rating decision reflects the 
initial adjudication of the claims after issuance of this 
letter.  Hence, the February 2005 letter-which meets 
Pelegrini's content of notice requirements-also meets the 
VCAA's timing of notice requirement.

Regarding the Dingess/Hartman requirements, the Board notes 
that the RO notified the veteran regarding the assignment of 
disability ratings and effective dates in a March 2006 post-
rating letter.  After issuance of this letter, the August 
2007 SSOC reflects readjudication of the claims for service 
connection for PTSD and a psychiatric disorder other than 
PTSD.  Hence, the veteran is not shown to be prejudiced by 
the timing of this notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

Specific to the claims for increase, the Board notes that a 
March 2006 post-rating letter addressed the notice 
requirements for higher ratings.  The March 2006 letter 
notified the veteran of what was need to support a higher 
rating, as well as what information and evidence must be 
submitted by the appellant and what information and evidence 
would be obtained by VA.  This letter specifically informed 
the veteran to submit any evidence in his possession 
pertinent to the increased rating claims on appeal.  In the 
March 2006 letter, the RO gave examples of evidence the 
veteran could submit or tell VA about, such as, information 
about on-going treatment records, including VA or other 
Federal treatment records, not previously identified; recent 
Social Security determinations; statements from employers as 
to job performance, lost time, or other information regarding 
how his condition affects his ability to work; or statements 
discussing his disability symptoms from people who have 
witnessed how they affect him.  

In this appeal, the Board is aware that the above-described 
letter does not contain the level of specificity discussed in 
Vazquez-Flores.  However, the Board finds that any deficiency 
in this regard does not constitute prejudicial error in this 
case because, this letter reflects such notification that a 
reasonable person could be expected to understand what was 
needed to substantiate a higher rating claim (as indicated 
above), and the evidence of record indicates actual knowledge 
on the part of the veteran and/or his representative.  See 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007).  

Regarding the latter point, the Board notes that the 
veteran's representative has provided argument on his behalf 
in a January 2008 statement, and that, in response to the 
March 2006 letter, the veteran indicated that he had no other 
information or evidence to give VA to substantiate his 
claims.  The Board is aware of statements the veteran made 
during various VA examinations, at which time he described 
the effects of his bilateral knee disability on daily life, 
and indicated that he uses bilateral elastic knee braces and 
is able to walk without assistive devices up to 11/2 blocks, 
until pain occurs; otherwise there is no additional 
limitation of range of motion or functional impairment beyond 
pain.  The veteran reported that he has not been employed 
since his discharge from service.  These statements indicate 
an awareness on the part of the veteran and his 
representative that information about such effects is 
necessary to substantiate a claim for a higher rating.  
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what is necessary to substantiate a claim.  
Vazquez-Flores, 22 Vet. App. at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  

The Board also points out that the appellant was provided 
notice as to how effective dates are assigned (if a higher 
rating is granted), and the type of evidence that impacts 
this type of determination in the March 2006 letter, and that 
the May 2006 SOC set forth the provisions of 38 C.F.R. § 4.10 
and the rating criteria applicable to the veteran's bilateral 
knee disability (which suffices for Dingess/Hartman).  
Moreover,   The veteran was accordingly made well aware of 
the requirements for an increased rating for his bilateral 
knee disability pursuant to the applicable rating criteria, 
and such action thus satisfies the third notification 
requirement of Vazquez-Flores.  

After issuance of the above-described notice, and further 
opportunity for the veteran and his representative to 
respond, the August 2007 SSOC reflects readjudication of the 
increased ratings claims on appeal.  Hence, while the notice 
pertinent to the claims for increase was provided after the 
initial rating action on appeal, the appellant is not shown 
to be prejudiced by this notice.  See Mayfield, 20 Vet. App. 
at 543; see also Prickett, 20 Vet. App. at 376.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided on appeal.  Pertinent 
medical evidence associated with the claims file consists of 
the veteran's service treatment records, VA and private 
treatment records, and the reports of March 2005 and March 
2007 VA examinations.  Also of record and considered in 
connection with the claims are copies of the Board hearing 
transcript and various statements provided by the veteran and 
by his representative, on his behalf.  

The Board also finds that no further RO action on the claims 
herein decided is necessary.  In this regard, the Board 
acknowledges that, in a January 2008 statement, the veteran's 
representative requested that a new examination be provided 
so that the current severity of the veteran's service-
connected knee disabilities can be determined.  However,  
given the Board's favorable disposition of the claims for 
increased ratings (as noted below) on the basis of the 
evidence already of record,  and in the absence of any 
specific allegation that any knee disability has actually 
worsened since the March 2006 VA examination, the Board 
concludes that another examination is not needed.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the claims herein decided, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims herein decided.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters being decided, at this juncture.  See Mayfield, 20 
Vet. App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  CUE 

The veteran was separated from service on February 15, 1984 
and filed an application on May 4, 1984, claiming that VA 
benefits should be awarded for a bilateral knee disability.  
In an April 1985 rating decision, the RO granted service 
connection for chondromalacia with moderate laxity of 
external ligament of both knees.  

In an October 1994 statement, the veteran's representative 
indicated that the veteran was seeking service connection for 
a back condition as secondary to his service-connected 
bilateral knees.  Subsequently, in a June 1995 rating 
decision, the RO, inter alia, denied service connection for a 
back condition as not well grounded.  In denying the 
veteran's claim, the RO stated that the veteran's service 
medical records were completely negative for treatment of a 
back injury and that, although the November 1994 VA 
examination showed that the veteran's back may have been 
aggravated by his service-connected knee condition, the 
veteran's relatively minor knee condition could not 
reasonably be expected to significantly affect his back 
condition which is due to a herniated disc.  Based on these 
findings, the RO concluded, in the June 1995 rating decision, 
that the veteran's back disability was not aggravated by his 
service-connected disabilities of both knees.  

In a letter dated June 14, 1995, the RO informed the veteran 
of the denial of his claim and of his appellate rights.  The 
veteran did not file a timely appeal and the June 1995 rating 
decision became final.  See 38 U.S.C.A. § 7105.

In a November 1996 memorandum, the veteran's representative 
maintained that the June 1995 rating decision denying service 
connection for a back condition contained CUE, contending 
that secondary service connection for the veteran's back 
condition was supported by the evidence of record and VA 
examination in November 1994.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.  A finding of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.

In determining whether a prior determination involves CUE, 
the Court has established a three-prong test.  The three 
prongs are: (1) either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., there 
must be more than simple disagreement on how the facts were 
weighed or evaluated), or the statutory/regulatory provisions 
extant at that time were not correctly applied; (2) the error 
must be "undebatable" and of the sort which, if it had not 
been made, would have manifestly changed the outcome at the 
time it was made; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the adjudication in question.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992)(en banc).

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  
Generally, the correct facts, as they were known at the time, 
were not before the RO, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Even 
when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell, 3 Vet. App. at 313-14.

A determination of CUE must be based on the record and the 
law that existed at the time of the prior adjudication.  
Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 
Vet. App. 377 (1994).

In Fugo v. Brown, 6 Vet. App. 40, (1993), the Court stated 
that:

... merely to aver that there was CUE in a 
case is not sufficient to raise the 
issue.  ...CUE is a very specific and rare 
kind of 'error.'  It is the kind of 
error, of fact or of law, that when 
called to the attention of later 
reviewers compels the conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error.  
... If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error ... that, if true, would be 
CUE on its face, persuasive reasons must 
be given as to why the result would have 
been manifestly different but for the 
alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.

Fugo, 6 Vet. App. at 43-44 (emphases added).  Here, the 
appellant's allegation meets the criteria noted above.  

Contrary to the facts noted in the June 1995 rating decision, 
the veteran's service treatment records show that he was 
treated for back pain on at least four occasions, two of 
which were as a result of sports injuries.  In October 1982, 
the veteran hurt his back while playing soccer, falling down 
on his left elbow and back, and he was diagnosed with muscle 
strain low back second degree.  In January 1982, after 
falling on his buttocks while playing "B-ball", the veteran 
was treated for low back pain and point tenderness, and was 
diagnosed with muscle strain.

VA medical records dated from September 1990 to September 9, 
1994, reveal that the veteran complained of increasing pain 
in both knees and lower back and being unable to walk more 
than one block in November 1992.  The assessment was 
alteration in mobility.  In October 1993, the veteran again 
complained of trouble with both knees and back.  X-rays were 
normal; however, back pain was noted on examination.  The 
impression was musculoskeletal pain.  In September 1994, the 
veteran complained of bilateral knee pain and reported that 
his back hurt all night and he could not sleep.  He gave a 
history of a low back injury eight years ago.  The impression 
was lumbosacral sprain.  

In a statement received in October 1994, a private physician 
indicated that he had seen the veteran for complaints of pain 
in his lower back and both ankles on two separate occasions 
in September 1994; that, on examination, the lumbar spine 
revealed tenderness and muscle spasm; that x-rays of the 
lumbar spine were within normal limits; and that a magnetic 
resonance imaging (MRI) of the lumbar spine showed a large 
central posterior disc herniation at L5-S1.  The impression 
was lumbar spine sprain with myofasciitis and radiculopathy 
and a large central posterior L5-S1 disc herniation (MRI 
report).  

In a November 1994 VA spine examination report, the examiner 
noted that x-rays taken in November 1994 were reported to be 
negative; however, a private MRI done in September 1994 
revealed disc herniation at L5-S1.  The diagnosis was L5-S1 
disc herniation with radiculopathy.  The examiner added that 
the back condition occurred at the same time as the knee 
injury and that the veteran's "back condition is aggravated 
but not caused by knee condition."

At the time of the June 1995 rating decision, the governing 
legal authority provided that secondary service connection 
may be granted for disability that is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1994).  When aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected disability, the veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

In the June 1995 rating decision, the RO stated that the 
November 1994 VA examination showed that the veteran's back 
"may" have been aggravated by his service-connected knee 
condition.  However, the examiner stated that the veteran's 
"back condition is aggravated but not caused by knee 
condition."  There were no other medical opinions in 
evidence at the time regarding the etiology of the veteran's 
back disability and thus no evidence to the contrary.

Thus, the Board finds that the outcome of the June 1995 
rating decision would have been manifestly different but for 
the RO's mischaracterization of the VA examiner's opinion and 
failure to apply the regulations in effect at the time of the 
rating decision.  The Board therefore concludes that the June 
1995 rating decision denying service connection for a back 
condition was clearly and unmistakably erroneous and should 
be reversed to reflect a grant of service connection for a 
back disability as secondary to service-connected 
disabilities of both knees.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105.

B.  Petition to Reopen

Because of the Board's finding of CUE in the June 1995 rating 
decision, and the consequent revision of that decision that 
results in a grant of service connection for a back 
disability on a secondary basis, there remains no factual or 
legal "question" for the Board to decide on the separately 
appealed issue of whether new and material evidence has been 
presented to reopen a claim for service connection for a back 
disability.  For this reason, the Board finds that the 
separately appealed issue of whether new and material 
evidence has been presented to reopen a claim for service 
connection for a back disability is rendered moot.  See 38 
U.S.C.A. § 7104(a); see also Stegall v. West, 11 Vet. App. 
268 (1998).

C.  Service Connection

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

1.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.   
38 C.F.R. § 3.304(f) (2007).

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM-IV) (2007).  

Considering the pertinent evidence in light of the above, the 
Board finds that the claim must denied because the competent 
and probative evidence establishes that the first criterion 
for a grant of service connection for PTSD is not met.

Service treatment records show no complaint or diagnosis of, 
or treatment for, a psychiatric disorder, to include PTSD.

VA treatment records reveal that the veteran was diagnosed 
with PTSD and panic attacks in June 2004, after complaining 
of nightmares with sweating and flashbacks of serving in the 
DMZ in Korea from February 1980 to February 1982.  He 
reported that, while serving on guard duty a land mine 
exploded close to him and he remembered feeling the explosion 
in the earth, but it did not get him and he did not fall or 
have any physical injury.  The veteran claims that he was 
very frightened, thinking that they might be under attack.  
He also reported that, on another occasion, he got lost at 
night along with his unit; that they saw North Korean 
soldiers passing their location; that they were told to lie 
down and hide; and the he recalled feeling terrified that the 
North Korean soldiers might find and kill them.  

In March 2005, the veteran was afforded a VA examination to 
evaluate his claimed PTSD .  After examining the veteran, the 
VA examiner noted that, upon his return from service, the 
veteran never made a successful social or occupational 
readjustment.  He added that 20 years of unemployment 
compounded by a lengthy substance abuse history and poor 
relationships seem more likely to be the cause of the 
veteran's psychological problems.  It would be difficult to 
believe that his back and leg problems are the direct cause 
of any psychological diagnoses.  As for unemployability, it 
is more likely that the veteran simply has no skills or 
current desire to work.  The diagnoses included depression 
and anxiety disorder.  

On a December 2005 psychiatric questionnaire, a VA 
psychiatrist indicated that he had been treating the veteran 
for five years and had reviewed his VA treatment records and 
that, based upon that review, diagnosed the veteran with PTSD 
with anxiety and depression.  This psychiatrist referred back 
to an April 21, 2005 mental health treatment note, in which, 
he opined that the veteran's PTSD more likely than not 
stemmed from his military service in Korea when he was under 
mental distress and back and knee injuries; the latter 
injuries made him unable to be gainfully employed since 
service discharge; and that the veteran had gravitated to 
street life using alcohol and cocaine.  The VA psychiatrist 
stated that the veteran had been receiving treatment at the 
mental health clinic since November 2000 as a result of a 
sudden onset of distress.  The VA psychiatrist noted that the 
veteran was having marital problems due to his physical and 
mental problems.  He indicated that the veteran was later 
diagnosed with PTSD, which more likely than not stemmed from 
the veteran's military service in Korea.  However, he did not 
state what symptoms were related to any specific stressor.  

Although his treating VA psychiatrist stated that he had 
based his opinion on a review of the veteran's post-service 
treatment records, it appears that this psychiatrist and the 
March 2005 VA examiner based their opinions primarily on the 
veteran's self-reported history, not on a review of his 
claims file, his service personnel or treatment records, or 
any verified stressor.

Subsequently, the veteran was afforded another VA examination 
to evaluate his claimed PTSD in March 2007.  The examiner 
acknowledged review of both the claims file and the chart 
prior to, and during, her interview with the veteran.  The 
veteran denied any medical care or psychological care prior 
to service.  During service, the veteran claimed that he 
injured both his knees and his back in 1980.  After service, 
starting in 1984, he started getting treatment for his back, 
knee and foot pain.  The veteran denied any psychiatric 
hospitalization.  Since service beginning in 2000, he has 
received treatment for depression and for some PTSD symptoms.  
The veteran reported that his depressive symptoms began after 
being discharged from the military and had become worse over 
the last several years since 9/11 and the Iraq war.  He 
experiences depressive symptoms, describing depressed mood, 
anhedonia, insomnia, lack of energy, irritability, low self 
worth, social withdrawal, concentration problems and 
relationship problems.  

During this examination, the veteran reported that he did not 
serve in a combat zone, although he served for two years in 
the DMZ in Korea which he described as being a hazardous 
zone.  He gave a history of a land mine exploding and being 
lost with his unit while in Korea.  The veteran denied 
witnessing or experiencing any life threatening events 
following service.

After interviewing the veteran and reviewing the medical 
records and claims file, the March 2007 VA examiner stated 
that the veteran reported some symptoms congruent with a PTSD 
diagnosis related to the two traumatic experiences he had 
described, but largely the adjustment to his injuries has 
been especially connected with his mental health symptoms, 
noting that he was already service-connected for his knee 
pain.  The veteran did not meet full criteria for PTSD.  He 
was instead diagnosed with chronic adjustment disorder with 
depressed mood and anxiety.

The Board finds that the record does not provide a basis for 
establishing service connection for PTSD.  There is no 
evidence of a diagnosis of PTSD in the veteran's service 
treatment records.  And, although there are diagnoses of PTSD 
in the veteran's post-service medical records, the March 2007 
VA examiner concluded that a diagnosis of chronic adjustment 
disorder with depressed mood and anxiety was warranted and 
that no diagnosis of PTSD was warranted.  The Board accords 
great probative value to the March 2007 VA examiner's 
opinion, and finds it to be dispositive of the question of 
whether the veteran, in fact, suffers from PTSD

Clearly, the reviewing examiner reached her conclusions only 
after examination of the veteran, and review of the veteran's 
service and post-service records and his claims file.  Hence, 
the Board finds that the most persuasive medical evidence 
that specifically addresses the question of whether the 
veteran has PTSD militates against the claim.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  [Parenthetically, the 
Board points out that the fact that the VA psychiatrist may 
treat, or have treated, the veteran on a regular basis-
without more-does not add significantly to the probative 
value of his opinion.  The Court has expressly declined to 
adopt a "treating physician rule" which would afford greater 
weight to the opinion of a veteran's treating physician over 
the opinion of a VA or other physician.  See, e.g., Winsett 
v. West, 11Vet. App. 420 (1998), citing Guerrieri v. Brown, 4 
Vet. App. 467 (1993).]

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1131.  Thus, where, as here, the competent and 
persuasive medical evidence establishes that the veteran does 
not have the claimed disability upon which to predicate a 
grant of service connection, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As in this case, the first criterion for a grant of 
service connection for PTSD are not met, discussion of the 
remaining criteria of 38 C.F.R. § 3.304(f) is unnecessary.

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the veteran's and his 
representative's written assertions; however, none of this 
evidence provides a basis for allowance of the claim.  As the 
veteran and his representative are not shown to be other than 
laypersons without the appropriate medical training and 
expertise, neither is competent to render a probative opinion 
on a medical matter, such as whether the veteran's symptoms 
meet the diagnostic criteria for PTSD.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

Under these circumstances, the Board finds that the claim for 
service connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

2.  Other Psychiatric Disability

The veteran also claims that he has psychiatric disability, 
other than PTSD, secondary to his service-connected 
disabilities of both knees.

Under 38 C.F.R. § 3.310, service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a).  Such permits a grant of service connection not 
only for disability caused by a service-connected disability, 
but for the degree of disability resulting from aggravation 
to a nonservice- connected disability by a service-connected 
disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In an April 1985 rating decision, the RO granted service 
connection for chondromalacia, with moderate laxity of 
external ligament, of both knees, noting that, in April 1983, 
he was placed on restrictions, and later, he was discharged 
from service as being physically unfit.

VA treatment records reflect various psychiatric diagnoses, 
including adjustment disorder, depression and anxiety.  In an 
April 21, 2005 mental health treatment note, the veteran's 
treating psychiatrist reported that the veteran was first 
treated in the mental health clinic in 2000, in an emergency 
situation.  In September 2000, due to complaints of 
difficulty sleeping and feeling anxious/depressed, the 
veteran was evaluated and referred to the mental health 
clinic.  He did not return until November 2000, when he 
claimed that his life was threatened by a man and wanted to 
have it recorded in case something happened to him.  The 
veteran's psychiatrist indicated that, though psychotropic 
medications are helpful for his mental condition, the 
veteran's psychosocial problems have not been resolved; he 
always appears down in mood, dejected, frustrated, and 
discouraged by his physical incapacity.  Therefore, he 
carries a working diagnosis of depression secondary to his 
service-connected knee condition.

The report of a March 2005 VA psychiatric examination 
reflects the examiner's comments that the veteran was a poor 
historian and that his memory impairments seemed to make the 
sequence of events a little hard to decipher.  This examiner 
opined that 20 years of unemployment compounded by a lengthy 
substance abuse history and poor relationships seem more 
likely to be the cause of the veteran's psychological 
problems.  The examiner furthered that it would be difficult 
to believe that his back and leg problems are the direct 
cause of any psychological diagnoses.  As for 
unemployability, the examiner opined that it is more likely 
that the veteran simply has no skills or current desire to 
work.  The diagnoses included depression and anxiety 
disorder.  

Subsequently, the veteran was afforded another VA examination 
to evaluate his claimed psychiatric disability(ies) in March 
2007.  This examiner acknowledged review of both the claims 
file and the chart prior to, and during, her interview with 
the veteran.  During the examination, the veteran reported 
that he has been unemployed since 1984 when he was discharged 
from the military.  He stated that the pain in his back, 
knees and feet kept him from working, as well as his 
depressive symptoms.  The veteran reported having a difficult 
time leaving the house and said that he often isolates and 
feels irritable.  He asserted that it has been demoralizing 
that he had not been able to get back to work.  

In connection with the interview, and as reflected at various 
points in the veteran's medical chart, the examiner stated 
that it was clear that he meets the criteria for chronic 
adjustment disorder with depressive and anxiety symptoms, as 
he exhibits depressed mood, irritability, anhedonia, 
insomnia, lack of energy, feelings of low self worth, pain, 
rumination, and checking behaviors.  The examiner added that 
the veteran's symptoms can be attributed to his experiences 
in the military, more specifically adjusting to injuries he 
endured in the military to his back and his knees.  Thus, the 
examiner concluded that it is as least as likely as not that 
the claimed psychiatric condition is proximately due to or a 
direct result of his injuries and traumatic experiences he 
experienced during military service.  In support, this 
examiner added that, because the veteran denies a family 
history of psychiatric problems and denies having psychiatric 
problems prior to encountering his medical problems, he 
reports that his medical problems made it difficult for him 
to function, specifically they began impacting him since he 
was injured in service and he found that he could not get a 
job.  It was further indicated that, over the past year, the 
veteran has found his responsibilities at home and with his 
children have become more difficult given his medical 
problems and his depression, as well as the increase in his 
depression and result of that.  The diagnosis was adjustment 
disorder with depressed mood and anxiety.

Considering this opinion in light of the aforementioned legal 
authority, Board finds that the opinion of the March 2007 VA 
examiner is entitled to more probative weight than the 
opinions of the veteran's treating psychiatrist and the March 
2005 VA examiner, as she interviewed the veteran and reviewed 
not only his medical chart but also the veteran's claims 
file.  Moreover, the March 2007 examiner carefully considered 
and accurately recounted the evidence of record and explained 
the reasons for her conclusion in light of her interpretation 
of this evidence.  The Board cannot exercise its own 
independent judgment on medical matters.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 173 (1991).

Given that the most probative medical evidence on the 
question of whether the veteran has a current psychiatric 
disability other than PTSD that is related to his service-
connected disabilities of both knees is favorable to his 
claim, service connection for adjustment disorder with 
depressed mood and anxiety, as secondary to service-connected  
knee disabilities, is warranted.

II.  Increased Ratings

The veteran claims that the severity of his service-connected 
knee disabilities warrant higher disability ratings.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  The 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.   

Historically, in an April 1985 rating action, the RO granted 
service connection for chondromalacia with moderate laxity of 
external ligament of both knees and assigned an initial 10 
percent rating for each knee (under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5257), effective February 
16, 1984.  In the May 2005 rating decision on appeal, the RO 
continued the separate 10 percent rating for instability for 
each knee.  

Under Diagnostic Code 5257, other impairment of the knee, 
such as recurrent subluxation or lateral instability, is 
rated as 10 percent disabling when slight, 20 percent 
disabling when moderate, and 30 percent disabling when 
severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).  
The terms "slight," "moderate," and "severe" are not defined 
in the Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just" as contemplated by the 
requirements of the law.  38 C.F.R. § 4.6.

Considering the evidence of record in light of the above, and 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that a 20 percent rating for overall moderate 
instability of each knee is warranted.

As noted above, in an April 1985 rating action, the RO's 
grant of service connection for chondromalacia with moderate 
laxity of external ligament of each knee was based upon 
service medical records showing treatment for knee pain due 
to running during road marches, beginning in January 1982.  
In April 1983, he was diagnosed with bilateral chronic 
chondromalacia patellae, and was placed on restrictions.  He 
was discharged from service as physically unfit and awarded 
severance pay.  

December 2003 and October 2004 VA outpatient treatment 
records show that the veteran had chronic knee pain and used 
braces.  During the latter visit, he reported having had pain 
since 1980 and being able to walk three to four blocks 
independently, without an assistive device.  On physical 
examination in November 2004, the veteran had restricted hip 
and knee movements due to pain.  Mild weakness of the left 
extensor hallucis and an antalgic gait was noted by the 
examining VA neurologist.  In March 2005, the veteran was 
treated in the VA emergency room (ER) for complaints of right 
knee pain, claimed as 8 on a scale of 1 to 10, and swelling 
of three days duration.  He reported that he took Percocet 
twice a day with only partial relief of pain.  

During a March 2005 VA general medical examination, the 
veteran complained of chronic knee pain since about 1980 and 
reported inconsistent working history since military 
discharge.  On examination, he had restricted movements of 
hips and knees due to pain.  His posture was slightly stooped 
and his gait was unsteady.  

In a March 2005 VA joints examination report, the examiner 
indicated that he had reviewed the claims file which showed 
evidence of treatment for bilateral patellofemoral syndrome 
in service.  The veteran reported being treated at the 
Brooklyn VA Medical Center (VAMC) on and off since his 
discharge from service in 1984.  He complained of pain, 
swelling and intermittent giving way of both knees.  
Treatment was with NSAIDs and gabapentin daily, with 
temporary relief and no side affects.  Flare-ups were 
precipitated by walking and cold weather.  The veteran stated 
that he could walk without an assistive device up to 11/2 
blocks before pain.  He used bilateral elastic knee braces.  
On examination, the veteran walked with a slow antalgic gait 
with bilateral neoprene sleeves in place and no assistive 
device.  Range of motion for both knees was from 0 to 90 
degrees with pain.  With flexion over 45 degrees, pain 
increased with any repetitive movements attempted.  The 
veteran was additionally limited equally by pain, weakness 
and lack of endurance.  Tenderness was noted anteriorly on 
both knees.  Because of severe guarding, the examiner was 
unable to test stability.  X-rays of both knees were within 
normal limits.  The diagnoses were severe bilateral 
patellofemoral syndrome after old trauma and osteoarthritis 
of the right knee.

A July 2005 MRI of the right knee revealed thinning of the 
retropatellar cartilage; otherwise normal MRI of the right 
knee.

In a February 2006 physician's questionnaire, the veteran's 
VA primary care physician, after reviewing his treatment 
records, diagnosed bilateral patellofemoral syndrome and 
indicated that the veteran had moderate recurrent subluxation 
or lateral instability but no ankylosis.  He added that the 
veteran has severe pain without limitation of motion.  In 
November 2006, the veteran was seen for a follow-up visit.  
He had been taking Neurontin and periodically Percocet for 
adequate pain control.  No edema of the extremities was noted 
on examination.  The assessment included Osgood-Schlatter 
disease of both knees.

Although the RO continued the 10 percent rating for 
instability for each knee, during the March 2005 VA 
examination, the examiner indicated that range of motion was 
limited by pain, fatigue, weakness, and lack of endurance, 
with pain having the major impact.  Because of severe 
guarding, the examiner was unable to test stability.  The 
examiner diagnosed the veteran with severe bilateral 
patellofemoral syndrome after old trauma and osteoarthritis 
of the right knee.  Subsequently, in a February 2006 
questionnaire, the veteran's VA primary care physician 
indicated that the veteran had moderate recurrent subluxation 
or lateral instability but no ankylosis.  

While these findings suggest overall moderate instability of 
each knee, the Board finds that the veteran is not entitled 
to a rating in excess of 20 percent for instability of either 
knee under Diagnostic Code 5257 because the medical evidence 
does not reflect overall severe instability.  

However, as the veteran has been diagnosed with arthritis, 
the Board also has considered  whether a separate rating for 
each knee for arthritis resulting in limited or painful 
motion .  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); 
VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (here, as discussed 
below, Diagnostic Codes 5260 and 5261, applicable to 
limitation of flexion and extension, respectively).  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is assignable for each major joint 
or group of minor joints affected by limitation of motion.  
The limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).

Under Diagnostic Code 5260, limitation of flexion of either 
leg to 60 degrees warrants a noncompensable (0 percent) 
rating.  A 10 percent rating requires flexion limited to 45 
degrees.  A 20 percent rating requires flexion limited to 30 
degrees.  A maximum 30 percent rating requires flexion 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2007).  

Under Diagnostic Code 5261, limitation of extension of either 
leg to 5 degrees warrants a noncompensable (0 percent) 
rating.  A 10 percent rating requires extension limited to 10 
degrees.  A 20 percent rating requires extension limited to 
15 degrees.  A 30 percent rating requires extension limited 
to 20 degrees.  A 40 percent rating requires extension 
limited to 30 degrees.  A maximum 50 percent rating requires 
extension limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2007).

Standard knee range of motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71a, Plate II 
(2007).  

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating for functional 
loss due to limited or excess movement, pain, weakness, 
excess fatiguability, or incoordination , to include during 
flare-ups or with repeated use, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

Considering the evidence of record in light of the above, and 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that a separate10 percent rating for imitated 
flexion of each knee also is warranted.  

During the March 2005 VA examination, with flexion over 45 
degrees, pain increased with any repetitive movements 
attempted.  In addition, the examiner indicated that range of 
motion was further limited by pain, fatigue, weakness, and 
lack of endurance, with pain having the major impact.  As 
these findings indicate that, due to pain and other factors, 
flexion of each knee is effectively limited to 45 degrees, an 
additional 10 percent rating for each knee is assignable 
under Diagnostic Code 5260. 

However, even considering pain and other cited DeLuca 
factors, there is no medical evidence that the veteran's 
symptoms have been so disabling actually or effectively to 
result in flexion limited to 30 degrees-the requirement for 
the next higher 20 percent rating under Diagnostic Code 5260.  

The Board also observes that, as the veteran's extension of 
each knee has been consistently noted to be 0 degrees, there 
is no medical evidence that his symptoms have been so 
disabling to result in extension limited to 5 degrees-the 
requirement for a compensable, 10 percent rating under 
Diagnostic Code 5261.  As noted by the veteran's primary care 
physician, his review of the veteran's treatment records 
failed to reveal flexion between 20 and 45 degrees or 
extension between 0 and 10 degrees.  As such, there is no 
basis for assignment of any additional, compensable rating 
based on limited extension of either knee.  See VAOPGCPREC 9-
2004; 69 Fed. Reg. 59,990 (2004) (providing that separate 
ratings for limited flexion and limited extension of the same 
knee joint may be assigned).  

For all the foregoing reasons, the Board concludes that a 20 
percent but no higher rating is warranted for instability of 
each knee, and that an additional 10 percent but no higher 
rating is assignable for arthritis resulting in limited 
flexion.  Because the aforementioned rating represent the 
greatest degree of impairment shown during the pertinent 
period,  there is no basis for staged rating of any knee 
disability, pursuant to Hart.   Moreover, while the Board has 
favorably applied the benefit-of-the-doubt doctrine in 
increasing the rating for laxity (instability) of each knee 
to 20 percent, and granting an additional 10 percent rating 
for arthritis resulting in limited flexion for each knee,  
and 10 percent ratings for instability and for limited 
flexion of each knee, respectively, the preponderance of the 
evidence is against assignment of any higher rating for 
either instability or limited flexion of either knee.  See 38 
U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 
53-56.  


ORDER

The June 1995 rating decision that denied service connection 
for a back condition contained CUE, and should be revised to 
reflect a grant of service connection for a back disability.

The separately appealed issue of whether new and material 
evidence has been presented to reopen a claim for service 
connection for a back disability, having been rendered moot, 
is dismissed.

Service connection for PTSD is denied.

Service connection for chronic adjustment disorder with 
depression and anxiety is granted.

A 20 percent rating for chondromalacia, with moderate laxity, 
of the right knee is granted, subject to the legal authority 
governing the payment of compensation benefits.

A separate 10 percent rating for arthritis resulted in 
limited flexion of the right knee  is granted, subject to the 
legal authority governing the payment of compensation 
benefits.

A 20 percent rating for chondromalacia, with moderate laxity, 
of the left knee is granted, subject to the legal authority 
governing the payment of compensation benefits.

A separate 10 percent rating for limited flexion of the left 
knee is granted, subject to the legal authority governing the 
payment of compensation benefits.




REMAND

Unfortunately, the claims file reflects that further remand 
of the claim for service connection for a bilateral foot 
disability is warranted, even though such will, regrettably, 
further delay an appellate decision on the claim on appeal.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall, 
11 Vet. App. at 271.

In the December 2002 remand, the Board noted that additional 
development of the claim was needed, as the medical evidence 
then of record was deemed insufficient to decide the claim..  
See 38 U.S.C.A. § 5103A (West Supp. 2002).  In particular, 
the report of a VA examination dated in November 1994 shows 
that the veteran was diagnosed with plantar fasciitis, and 
that the examiner related this disorder to his documented in-
service fall, which resulted in service-connected knee 
disabilities.  It did not appear that the RO considered the 
November 1994 examination report in its determination.  A 
later, May 1997 VA examiner noted that the veteran was not 
diagnosed with pes planus until 1997, and that his plantar 
fasciitis may be a symptom of the veteran's pes planus.  In 
view of the foregoing, the Board found that further medical 
examination, to ascertain the nature and etiology of all foot 
disability, was warranted.  On remand, the veteran was re-
examined in April 2007 and the VA examiner diagnosed the 
veteran with bilateral pes planus and provided the requested 
opinion. 

The Board also pointed out, that with respect to each issue 
on which an appeal has been perfected, the RO must review the 
claims file and ensure that all notification and development 
required by the VCAA is completed.  In particular, it was 
requested that the RO should ensure that the new notification 
requirements and development procedures found at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002) are fully 
satisfied, before the claims file was returned to the Board.  

With regard to this latter requirement, the Board notes that, 
during the May 2002 hearing, the veteran testified that he 
did not have any problems with his feet prior to service; 
that he hurt his feet in Korea; that he had been seeing a 
doctor since the 1980's for foot problems; and that VA had 
given him special shoes and arch supports to wear.  At that 
hearing, the veteran also submitted a statement from a 
private podiatrist, who had been treating him for foot 
problems, and a VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), to obtain information from this particular physician.  
However, on remand, no request for this physician's records 
was made as required by the VCAA.  Thus, it appears that 
there are pertinent private treatment records which may not 
have been obtained and/or reviewed by the April 2007 VA foot 
examiner.  Accordingly, the Board finds that VA examiner's 
opinion is inadequate and another opinion is needed, after 
attempts have been made to obtain medical records from any 
private healthcare provider identified by the veteran, which 
are not already of record.

Under these circumstances, the Board that further development 
of this matter is warranted. On remand, the RO should obtain 
a supplemental medical opinion from the April 2007 VA foot 
examiner, if available.  The RO should arrange for the 
veteran to undergo examination only if the April 2007 
examiner is not available, or the designated physician is 
unable to provide the requested opinion without examining the 
veteran.

If further examination of the veteran is arranged, the 
veteran is hereby advised that failure to report to such 
scheduled examination, without good cause, may result in 
denial of the claim (as the original claim for service 
connection will be based on consideration of the evidence of 
record).  See 38 C.F.R. § 3.655 (2007).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.

Prior to obtaining additional medical opinion, the RO should 
associate with the claims file all outstanding VA medical 
records.  In various written statements and during his 
hearing, the veteran reported that he is seen at the 
Brooklyn, New York VAMC.  Only VA treatment records dated 
from September 24, 1990 to April 22, 2005 and from November 
2, 2006 to May 25, 2007 have been associated with the claims 
file.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Brooklyn VAMC, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007) as regards requesting records from Federal facilities.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal, explaining that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 2007) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  

The Board notes that it appears  that private treatment 
records may be missing.  As noted earlier, at his hearing, 
the veteran submitted a statement from his private 
podiatrist, L. A. S., D.P.M., who had been treating him for 
foot problems, along with an authorization for release 
information, to obtain information from this particular 
physician.  Thus, it appears that there are pertinent private 
medical records which may not have been obtained and/or 
reviewed.  Hence, in its letter to the veteran,  the RO 
should request that the veteran provide authorization to 
enable it to obtain medical records from any private 
healthcare provider identified by the veteran, which are not 
already in the record.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
readjudicating the claim  remaining on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Brooklyn VAMC all outstanding pertinent 
records of evaluation and/or treatment 
for the veteran from April 22, 2005 to 
the present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection remaining on 
appeal that is not currently of record.  
The RO should specifically request that 
the veteran provide authorization to 
enable VA to obtain any outstanding 
records from Dr. L. A. Santi. 

The RO should provide notice as to the 
evidence needed to support service 
connection for a bilateral foot 
disability.  The RO should explain the 
type of evidence that is his ultimate 
responsibility to submit.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received are associated with the claims 
file, the RO should forward the claims 
file to the VA physician that examined 
the veteran in April 2007, if available.

Based on review of the claims file, the 
physician should clearly identify all 
current foot disability/ies-to 
specifically include plantar fasciitis 
and pes planus.  With respect to each 
diagnosed disability, the physician  
should offer an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not (i.e., 
there is a 50 percent or greater 
probability) that such disability is the 
result of injury or disease incurred in 
or aggravated during the veteran's 
military service.  In providing the 
requested opinion, the physician 
specifically consider and discuss all 
medical opinions and comment as to the 
origin of any current foot disability, to 
include the November 1994 VA examiner's 
notation that the veteran currently has 
plantar fasciitis as a result of a fall 
in service.  

If the further examination of the veteran 
is deemed necessary, the RO should 
arrange for the veteran to undergo VA  
examination, by an appropriate physician, 
to obtain the above-requested opinion.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the designated 
physician and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
pertinent results made available to the 
requesting physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.

The physician should set forth all 
examination findings (if any), along with 
the complete rationale for all 
conclusions reached, in a printed 
(typewritten) report.

5.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for a foot disability 
in light of all pertinent evidence and 
legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


